DETAILED ACTION
This final action is in response to the amendment filed on 24 December 2020.
Status of Claims
Claims 1-23 and 31-41 are pending.
Claims 15-17, 22, 23, 31, and 32 are withdrawn.
Claims 1-3, 6, 10-14, 18, 20, 21, 23, 32, 33, and 34-37 were amended.
Claims 38-41 were added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The abstract of the disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 24 December 2020. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.
Claim Objections
Claims 2, 6, 10, 18, 35, and 37 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 24 December 2020. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-12, 14, 18-20, and 33-37 were previously rejected under 35 USC § 112. Applicant has partially addressed these issues in the amendment filed on 24 December 2020. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn unless noted otherwise below.
As amended, claim 14 remains rejected under 35 USC § 112.
Regarding claim 14, it is unclear how the limitation “a first angular orientation” in line 9 differs from the limitation “a first angular position” in line 15 of claim 13 since both are describing the configuration of the rod/screw as it slides axially within the opening of the outer housing. For the purpose of examination, the examiner interprets the limitations to describe the same condition of the rod/screw.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 38, 39, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 7571941), in view of Park (WO 2009107890).
Regarding claim 1, Chang discloses a lock assembly (see fig 1), comprising: an inner housing (23, 273) positionable on one side of a structure (door; see fig 2); an inner spindle (left 221 as viewed in fig 2) rotatably connected to the inner housing (see fig 2) and configured for coupling to an inner handle (271; see figs 1 & 2); an outer housing (24) positionable on an opposite side of the structure (see fig 2); an outer spindle (right 221 as viewed in fig 2) rotatably connected to the outer housing (see fig 2) and configured for coupling to an outer handle (272; see figs 1 & 2); a screw (28) having a shank (threaded portion of 28); and a post (25) engaged with the outer 

Chang does not disclose the screw having alternating threaded portions and non-threaded portions intermittently formed about the shank or the internal bore having alternating threaded portions and non-threaded portions formed therein. 

Park, however, discloses (see fig 7 and paragraphs 58-61) that it is known in the art for a screw (310) of a door handle housing (300) to have alternating threaded portions (12b) and non-threaded portions (14b) intermittently formed about a shank of the screw (see fig 7) and for an internal bore (301) with which the screw engages to have alternating threaded portions (22b) and non-threaded portions (24b) formed therein (see fig 7). The purpose for including the alternating threaded and non-threaded portions of the screw and internal bore is to improve the speed and convenience of coupling the screw to the internal bore (see paragraphs 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the screw and internal bore disclosed by Chang with the alternating threaded and non-threaded portions as taught by Park in order to improve the speed and convenience of coupling the inner housing to the outer housing. 
Regarding claim 2, Chang (in view of Park) discloses the lock assembly of claim 1, wherein the screw couples the inner housing and the outer housing to the structure when rotated approximately one quarter revolution (90°) from the first angular orientation (see Park fig 7 and paragraph 5).
Regarding claim 12, Chang (in view of Park) discloses the lock assembly of claim 1, further comprising a load spring (Chang 29) engaged between the post and the outer housing (see Chang fig 2).
Regarding claim 38, Chang (in view of Park) discloses the lock assembly of claim 1, further comprising: first and second ones of the screw; and first and second ones of the post engaged with the first and second ones of the screw, respectively, to interconnect the inner housing with the outer housing (see Chang fig 1).
Regarding claim 39, Chang (in view of Park) discloses the lock assembly of claim 1, further comprising: a lock mechanism (Chang 26) coupled between the inner spindle and the outer spindle (see Chang fig 1); an inner handle (Chang 271) coupled to the inner spindle; and an outer handle (Chang 272) coupled to the outer spindle.
Regarding claim 40, Chang (in view of Park) discloses the lock assembly of claim 1, further comprising an aperture (Chang 232) extending through the inner housing and wherein the screw engages a surface of the aperture as the screw is rotated between the first angular orientation and the second angular orientation (see Chang fig 2). 

Chang does not disclose a helical surface formed at least partially about the aperture or wherein the surface of the aperture that the screw engages is the helical surface. 


Regarding claim 41, Chang (in view of Park) discloses the lock assembly of claim 1, wherein the inner spindle and the outer spindle rotate about an axis of rotation (longitudinal axis of 221 as viewed in Chang fig 2); and wherein the screw and the post are positioned along a longitudinal axis offset from the axis of rotation (see Chang fig 2).
Claims 3-5, 13, 14, 18, 21, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 7571941), in view of Park (WO 2009107890), and in further view of Marttinen (US 6223572).
Regarding claim 3, Chang (in view of Park) discloses the lock assembly of claim 1, but does not disclose wherein a handle is connected to the screw at one end thereof. 
Marttinen, however, discloses that it is known in the art for a lock assembly (see fig 8) similar to that taught by Chang to include a screw (74) having a handle (75) connected at one end thereof (see fig 8). The purpose for including the handle is to provide means for improving speed and ease of mounting the lock assembly (abstract) and to provide means for applying a closing force to bolts of the lock assembly for a more secure fit (see col 4, lines 44-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the screw disclosed by Chang with a handle as taught by Marttinen in order to improve speed and ease of mounting the lock assembly and to provide means for applying a closing force to the screws for a more secure fit. 
Regarding claim 4, Chang (in view of Park and Marttinen) discloses the lock assembly of claim 3, wherein the inner housing includes a handle channel (space formed between Chang 23 and 273; see Chang fig 2) formed at least partially in a base wall (vertical surface of 23 as viewed in Chang fig 2) and a shaped sidewall (horizontal surface of 23 as viewed in Chang fig 2) extending between the base wall and a top wall (surface of Chang 273) of the inner housing.
Regarding claim 5, Chang (in view of Park and Marttinen) discloses the lock assembly of claim 4, wherein the shaped sidewall and a shape of the handle are substantially similar to one another (compare Marttinen fig 8 and Chang fig 2; note that the free end of handle 75 in Marttinen forms a generally flat surface which is substantially similar to the shaped sidewall of Chang 23).
Claim 13 is rejected as applied to claims 1-4 above, with Chang (in view of Park and Marttinen) further disclosing an aperture (Chang 232) in the inner housing and an opening (Chang 242) in the outer housing. Please note that the examiner interprets the lever receiving region of claim 13 as corresponding to the handle channel of claim 4, the elongate rod of claim 13 as corresponding to the screw of claim 1, and the lever handle of claim 13 as corresponding to the handle of claim 3. Additionally, please note that it is the position of the examiner that the combination of Chang, Park, and Marttinen results in an elongate rod which is configured to slide axially within the opening in a first angular position until the lever handle engages the inner housing (see Marttinen fig 8).
Claim 14 is rejected as applied to claims 1 and 2 above. 
Regarding claim 18, Chang (in view of Park and Marttinen) does not explicitly disclose a method as claimed. However, given the structure of the lock assembly disclosed by Chang (in view of Park and Marttinen) (per the rejection of claims 1-3, 13, and 14 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed. 
Claim 21 is rejected as applied to claims 1-4 and 13 above. 
Claim 33 is rejected as applied to claims 1 and 2 above.
Claim 34 is rejected as applied to claims 1 and 2 above.
Claim 35 is rejected as applied to claim 2 above.
Claim 36 is rejected as applied to claims 3-5 above.
Allowable Subject Matter
Claims 6-11, 19, 20, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 26, 2021